FILED
                             NOT FOR PUBLICATION                            MAR 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HECTOR BALTAZAR MOLINA,                           No. 08-73935

               Petitioner,                        Agency No. A075-576-702

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Hector Baltazar Molina, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and review de novo


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims of ineffective assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying Molina’s motion to reopen

where he failed to establish that ineffective assistance of counsel may have affected

the outcome of his case. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826 (9th Cir.

2003) (to prevail on an ineffective assistance of counsel claim a petitioner must

demonstrate prejudice).

      Molina’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                   08-73935